[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                              FILED
                          ________________________   U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                No. 06-12170               AUG 22, 2006
                            Non-Argument Calendar       THOMAS K. KAHN
                                                             CLERK
                          ________________________

                     D. C. Docket No. 04-00234-CV-4-HLM

JOHN (JIMMY) ADAMS,
                                                          Plaintiff-Appellant,

                                      versus

CHATTOOGA COUNTY, RALPH KELLETT,
as an Individual and in his Official Capacity as
Chattooga Co. Sheriff, EDDIE COLBERT, as
an Individual and his Official Capacity as
Investigator of the Chattooga County Sheriff’s
Office, T.L. MADDUX, as an Individual and
in his Official Capacity as Magistrate Judge of
Chattooga County,

                                                     Defendants-Appellees,

HERBERT E. (BUZZ) FRANKLIN,
as an Individual and in his Official Capacity
as District Attorney, Lookout Mtn. Judicial
Circuit, et al.,

                                                     Defendants.
                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                               (August 22, 2006)

Before MARCUS, WILSON and FAY, Circuit Judges.

PER CURIAM:

      The final judgments entered in favor of the defendants/appellees are affirmed

for the reasons stated in the detailed ORDER on defendant Franklin’s motion to

dismiss (ORDER dated March 8, 2005) and the detailed ORDER granting summary

judgment in favor of all remaining defendants/appellees as to all pending claims

(ORDER dated March 15, 2006).

      AFFIRMED.




                                        2